Title: From Thomas Jefferson to James Currie, 19 October 1801
From: Jefferson, Thomas
To: Currie, James


Dear Sir
Washington Oct. 19. 1801.
I recieved your favor accompanying the award of the Arbitrators in the case between mr Ross & myself, only on the eve of my departure from Monticello when it was impossible for me to take time even to read the papers. I have taken the first moment in my power, (after getting through the mass of business [accumulated] here) to examine the papers. I am perfectly satisfied with the correctness of the decision of the Arbitrators on every point which they have decided. [at] the commencement of the dispute I had supposed the law would justify a commutation of tobo. into money; but on reading not long since the decisions of the Chancery & Appeals I found them against a commutation. the principles therefore decided by the Arbitrators are exactly what I expected. but I think mr Robertson, in his settlement has embraced some matters which had never been in question & consequently not within the principles decided by the Arbitrators. I presume it is within [rule] for me to draw the attention of the arbitrators to what I [conceive] an erroneous execution of their award. I have accordingly made some notes on the subject, which I must pray you to hand to mr Wickham, who is first named in the submission, to be communicated to his colleagues. the questions I have made are so simple and trite, that I presume each of the gentlemen can make up his mind at once, so that they will have no further trouble than barely a short instruction to mr Robertson if they think my observations just. I send you all the papers recieved from you. when they shall be sent back to me I pray your attention to the note at the bottom of the last page of the inclosed paper. Accept assurances of my constant esteem & respect.
Th: Jefferson
